275 S.W.3d 832 (2009)
STATE of Missouri, Respondent,
v.
Brian SIMPSON, Appellant.
No. WD 68531.
Missouri Court of Appeals, Western District.
February 10, 2009.
Matthew Ward, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. Bartholomew, Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, C.J., JOSEPH M. ELLIS, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Brian Simpson appeals his conviction for possession of a controlled substance with intent to distribute, section 195.211. He argues that there was insufficient evidence for a jury to find beyond a reasonable doubt that he had intent to distribute the marijuana found in his possession.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).